El Juez Asociado "Señor Snydee
emitió la opinión del tribunal.
El acusado ha apelado de las sentencias dictadas en dos casos criminales que se vieron conjuntamente. En un caso *822se le imputaba al acusado una infracción al artículo 81 de la Ley de Espíritus y Bebidas Alcohólicas, Ley Núm 6, Leyes de Puerto Bico, 1936, Tercera Sesión Extraordina-ria, que dispone que el tener la posesión o custodia de un alambique no inscrito constituye un misdemeanor. En el otro caso se le imputaba al acusado la posesión de espíritus des-tilados sin que se hubiesen satisfecho sobre los mismos los impuestos de rentas internas prescritos por el artículo 4 de la referida ley, en violación del artículo 77 de la misma.
El apelante señala dos errores. Alega que ni la corte municipal, donde primeramente se vieron estos casos, ni la corte de distrito tenían jurisdicción para conocer de ellos. Su argumento es que las cortes inferiores carecían de juris-dicción porque las denuncias fueron radicadas por un poli-cía insular en la corte municipal “sin habérsele dado una oportunidad al Tesorero de Puerto Bico para resolver el caso administrativamente, tal como lo dispone la ley.” El apelante descansa en el artículo 60 de la ley de referencia, que dice como sigue:
‘ ‘ El Tesorero queda por la presente autorizado a imponer y cobrar multas en casos de delitos menos graves (misdemeanors) mediante procedimientos administrativos, a toda persona que deje de observar y cumplir las disposiciones de esta Ley o sus reglamentos, promul-gados de acuerdo con la misma; dichas multas no excederán de cien (100) dólares. Si la persona multada dejare de pagar dentro del período concedido por el Tesorero, ello constituirá motivo para radicar una denuncia ante una corte competente por la infracción cometida. El Tesorero, a su discreción, y sin procedimientos admi-nistrativos, podrá radicar una denuncia contra dicha persona ante la corte correspondiente por dejar de cumplir las disposiciones de esta Ley o los reglamentos del Tesorero.”
No hallamos requisito alguno en el artículo 60 al efecto de que el Pueblo debe demostrar que el Tesorero ha deci-dido no resolver el caso administrativamente, antes de que las cortes puedan conocer de denuncias por infracciones criminales a los artículos 81 y 77. Quizá sería una mejor *823práctica administrativa intragubernamental qne en casos de esta índole la policía pusiera los hechos en conocimiento del Tesorero con el fin de qne éste, como el funcionario encar-gado principalmente de poner en vigor esta ley, pueda deci-dir si una multa administrativa o un procedimiento criminal sería de mejor provecho al interés público, en un caso espe-cífico. Pero ningún delincuente puede alegar que él tiene un derecho adquirido en esta posibilidad de una decisión administrativa. Los artículos 81 y 77 no contienen un len-guaje tan restrictivo. Disponen en términos absolutos que la posesión de un alambique no inscrito y la de espíritus destilados sobre los cuales no se ,han pagado los impuestos de rentas internas, constituyen misdemeanors. Y el artículo 86 dispone la pena que será impuesta por las cortes en casos de convicción por tales ofensas. Por lo tanto resolvemos, que tanto la corte municipal como la de distrito tenían ju-risdicción para conocer de estos casos, en ausencia de una demostración afirmativa por el apelante de que el Tesorero había resuelto los casos administrativamente, de acuerdo con el artículo 60.
El segundo error señalado es que no hubo prueba de las ofensas imputadas. El primer argumento del apelante sobre este punto es que el alambique y los espíritus destila-dos no fueron presentados en evidencia. No creemos que tal evidencia sea absolutamente indispensable en casos de esta clase. Sea ello como fuere, el récord contradice al apelante sobre los hechos. Copiamos del récord lo siguiente:
“Fiscal: Ese es nuestro caso. Presentamos el alambique y el alcohol.
“Juez: Se admiten.”
El apelante argumenta también que el Pueblo omitió probar una venta de los espíritus destilados en cuestión. Al establecer este argumento, el apelante aparentemente está bajo la impresión que la denuncia imputaba una infracción al párrafo 4 del artículo 3 de la ley, que define el traficante *824al detall. La denuncia, sin embargo, imputa una infracción al artículo 4 (que provee el tipo del impuesto sobre espíritus destilados) y el artículo 77, que dispone que la posesión de tales espíritus, sobre los cuales los referidos impuestos no se hayan pagado, constituye un misdemeanor. Por lo tanto no había necesidad de probar una venta para justificar la convicción bajo tal denuncia. Era suficiente que se probara la posesión.
La posición del apelante de que el Pueblo no probó su posesión del alambique y de los espíritus destilados no está sostenida por el récord. Dos policías declararon que sorprendieron al apelante en el acto de estar funcionando el alambique, y que se había huido dejando tras sí el alambique y un galón conteniendo alcohol, que no tenía adheridos los sellos de rentas internas. La prueba de la defensa consistió de, una coartada, a la cual la corte de distrito no dió crédito. La prueba fué suficiente para justificar las denuncias en estos casos. Pueblo v. Figueroa, 58 D.P.R. 673.

Las sentencias de’ la corte de distrito serán confirmadas.